Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This office action is responsive to application filed on 10/20/20221. Claims 1-18 are pending examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are333332 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.11,188,623. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the independent claims when taken in light of the dependent claims of the patent are either the same or obvious variations of the instant application. Please see below:
Patent No. 11,188,623
1. A content protection method implemented by a computer system comprising at least one processor configured to execute computer-readable instructions included in a memory, the method comprising: 

adding, by the at least one processor, a mark to content in a chatroom, the mark including chatroom information for identifying the chatroom in response to a user request from a user associated with the content in the chatroom; and 
executing, by the at least one processor, a function corresponding to the user request using the content to which the mark is added, wherein the adding comprises determining at least one of a size or a position of the mark to be added to the content based on an image-based analysis result of the content, and the content is a copyright protection target.

2. The method of claim 1, wherein the adding comprises providing an edit user interface (UI) for adjusting at least one of the size or the position of the mark added to the content.

3. The method of claim 1, wherein the adding comprises receiving a mark addition request from the user every time the user request is recognized, or receiving the mark adding request in advance.

4. The method of claim 1, wherein the mark includes chatroom information used for an electronic device of another user sharing the content.

5. The method of claim 1, further comprising: creating the mark in an image or pattern form recognizable at a server, to make a sharing path of the content trackable through an interaction with the server, and displaying tracking information about the sharing path of the content through the mark on an electronic device of another user sharing the content.

6. The method of claim 1, further comprising: forwarding, by the at least one processor, a notification to an electronic device of at least one original content creator having sent an original version of the content in the chatroom, the forwarding being in response to recognizing a screenshot request or a sharing request as the user request for the content.

7. The method of claim 6, wherein the forwarding comprises selecting at least one contact having sent a message included in a screenshot range as at least one notification forward target, in response to designating the screenshot range in the chatroom.

8. The method of claim 7, wherein the selecting comprises analyzing chat content included in the screenshot range, and excluding one or more contacts from the at least one notification forward target.

9. The method of claim 6, wherein the notification includes a function for sending an intent from the at least one original content creator regarding whether to approve use of the content, and the adding comprises adding the mark to the content in response to receiving an approval intent from an electronic device of the at least one original content creator through the notification.

10. The method of claim 9, wherein the adding comprises, in response to the notification being forwarded to the at least one original content creator including two or more original content creators, adding the mark to the content of one of the at least one original content creator that sends an approval intent, and disallowing a screenshot operation and a sharing operation for the content of another of the at least one original content creator that sends a disapproval intent.

11. The method of claim 1, further comprising: accessing, by the at least one processor, a storage space associated with a screenshot at a point in time at which a desired period of time elapses based on a point in time at which a screenshot request is recognized, in response to recognizing the screenshot request as the user request for the content; and leaving first content, by the at least one processor, to which the mark is added and deleting second content, by the at least one processor, to which the mark is not added, from among contents stored in the storage space during the desired period of time.

12. A non-transitory computer-readable record medium storing instructions that, when executed by a processor, cause the processor to perform a content protection method, the content protection method comprising: adding, by the processor, a mark to content in a chatroom, the mark including chatroom information for identifying the chatroom in response to a user request from a user associated with the content in the chatroom; and executing, by the processor, a function corresponding to the user request using the content to which the mark is added, wherein the adding comprises determining at least one of a size or a position of the mark to be added to the content based on an image-based analysis result of the content, and the content is a copyright protection target.

13. A computer system comprising: at least one processor configured to execute computer-readable instructions included in a memory, wherein the at least one processor is configured to, add a mark to content in a chatroom, the mark including chatroom information for identifying the chatroom in response to a user request from a user associated with the content in the chatroom; and execute a function corresponding to the user request using the content to which the mark is added, wherein the at least one processor is further configured to determine at least one of a size or a position of the mark to be added to the content based on an image-based analysis result of the content, and the content is a copyright protection target.

14. The computer system of claim 13, wherein the at least one processor is further configured to provide an edit user interface (UI) for adjusting at least one of the size or the position of the mark added to the content.

15. The computer system of claim 13, wherein the mark includes chatroom information used for an electronic device of another user sharing the content.

16. The computer system of claim 13, wherein the at least one processor is further configured to forward a notification to an electronic device of at least one original content creator having sent an original version of the content in the chatroom, in response to recognizing a screenshot request or a sharing request as the user request for the content.

17. The computer system of claim 16, wherein the notification includes a function for sending an intent from the at least one original content creator regarding whether to approve use of the content from the original content creator, and the at least one processor is further configured to add the mark to the content in response to receiving an approval intent from an electronic device of the at least one original content creator through the notification.

18. The computer system of claim 16, wherein the at least one processor is further configured to select at least one contact having sent a message included in a screenshot range as at least one notification forward target in response to designating the screenshot range in the chatroom.

19. The computer system of claim 13, wherein the at least one processor is further configured to, access a storage space associated with a screenshot at a point in time at which a desired period of time elapses based on a point in time at which a screenshot request is recognized, in response to recognizing the screenshot request as the user request for the content, and leave first content to which the mark is added and delete second content to which the mark is not added, from among contents stored in the storage space during the desired period of time.

Pending Application   17/505,764
1. A content protection method implemented by a computer system comprising at least one processor configured to execute computer-readable instructions included in a memory, the method comprising: 
adding, by the at least one processor, a mark to content in a chatroom, the mark including chatroom information for identifying the chatroom in response to a user request from a user associated with the content in the chatroom, the adding comprising providing an edit user interface (UI) for adjusting at least one of a size or a position of the mark added to the content; and 
executing, by the at least one processor, a function corresponding to the user request using the content to which the mark is added.

2. The method of claim 1, wherein the adding comprises determining at least one of a size or a position of the mark to be added to the content based on an image-based analysis result of the content.

3. The method of claim 1, wherein the adding comprises receiving a mark addition request from the user every time the user request is recognized, or receiving the mark adding request in advance.

4. The method of claim 1, wherein the mark includes chatroom information used for an electronic device of another user sharing the content.

5. The method of claim 1, further comprising: creating the mark in an image or pattern form recognizable at a server, to make a sharing path of the content trackable through an interaction with the server, and displaying tracking information about the sharing path of the content through the mark on an electronic device of another user sharing the content.

6. The method of claim 1, further comprising: forwarding, by the at least one processor, a notification to an electronic device of at least one original content creator having sent an original version of the content in the chatroom, the forwarding being in response to recognizing a screenshot request or a sharing request as the user request for the content.

7. The method of claim 6, wherein the forwarding comprises selecting at least one contact having sent a message included in a screenshot range as at least one notification forward target, in response to designating the screenshot range in the chatroom.

8. The method of claim 7, wherein the selecting comprises analyzing chat content included in the screenshot range, and excluding one or more contacts from the at least one notification forward target.

9. The method of claim 6, wherein the notification includes a function for sending an intent from the at least one original content creator regarding whether to approve use of the content, and the adding comprises adding the mark to the content in response to receiving an approval intent from an electronic device of the at least one original content creator through the notification.

10. The method of claim 9, wherein the adding comprises, in response to the notification being forwarded to the at least one original content creator including two or more original content creators, adding the mark to the content of one of the at least one original content creator that sends an approval intent, and disallowing a screenshot operation and a sharing operation for the content of another of the at least one original content creator that sends a disapproval intent.

11. The method of claim 1, further comprising: accessing, by the at least one processor, a storage space associated with a screenshot at a point in time at which a desired period of time elapses based on a point in time at which a screenshot request is recognized, in response to recognizing the screenshot request as the user request for the content; and leaving first content, by the at least one processor, to which the mark is added and deleting second content, by the at least one processor, to which the mark is not added, from among contents stored in the storage space during the desired period of time.

12. A non-transitory computer-readable record medium storing instructions that, when executed by at least one processor, cause a computer system to perform a content protection method, the content protection method comprising: adding a mark to content in a chatroom, the mark including chatroom information for identifying the chatroom in response to a user request from a user associated with the content in the chatroom, the adding comprising providing an edit user interface (UI) for adjusting at least one of a size or a position of the mark added to the content; and executing a function corresponding to the user request using the content to which the mark is added.

13. A computer system comprising: at least one processor configured to execute computer-readable instructions included in a memory, wherein the at least one processor is configured to, add a mark to content in a chatroom, the mark including chatroom information for identifying the chatroom in response to a user request from a user associated with the content in the chatroom, execute a function corresponding to the user request using the content to which the mark is added, and provide an edit user interface (UI) for adjusting at least one of a size or a position of the mark added to the content.

14. The computer system of claim 13, wherein the mark includes chatroom information used for an electronic device of another user sharing the content.

15. The computer system of claim 13, wherein the at least one processor is further configured to forward a notification to an electronic device of at least one original content creator having sent an original version of the content in the chatroom, in response to recognizing a screenshot request or a sharing request as the user request for the content.

16. The computer system of claim 15, wherein the at least one processor is further configured to select at least one contact having sent a message included in a screenshot range as at least one notification forward target in response to designating the screenshot range in the chatroom.

17. The computer system of claim 15, wherein the notification includes a function for sending an intent from the at least one original content creator regarding whether to approve use of the content from the original content creator, and the at least one processor is further configured to add the mark to the content in response to receiving an approval intent from an electronic device of the at least one original content creator through the notification.

18. The computer system of claim 13, wherein the at least one processor is further configured to, access a storage space associated with a screenshot at a point in time at which a desired period of time elapses based on a point in time at which a screenshot request is recognized, in response to recognizing the screenshot request as the user request for the content, and leave first content to which the mark is added and delete second content to which the mark is not added, from among contents stored in the storage space during the desired period of time.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Richard A. Schmelzer, Copyright Detection and Protection System and Method, U.S. Patent Pub. No. 2017/0169235.
Tyler Lettau et al, Distributed Meda Player Branding, U.S. Patent Pub. No. 2013/0125013.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007. The examiner can normally be reached 7:30 AM-3:30 PM. M.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARGON N NANO/Primary Examiner, Art Unit 2443